Title: From Thomas Jefferson to Robert Ware Peacock, 22 October 1803
From: Jefferson, Thomas
To: Peacock, Robert Ware


          
            
              Sir
            
            Washington Oct. 22. 03.
          
          My business not permitting me to participate in the benefit of the course of lectures proposed in the inclosed paper, and having been obliged moreover to lay it down as a law to myself not to put my name to any subscription paper; I can but return it to you with my wishes for it’s success, both as it regards yourself, and for those whose situations may enable them to attend. certainly the position in this city has the advantages you point out and invites youth to give it a preference to any other. Accept my salutations & respects.
          
            
              Th: Jefferson
            
          
        